MEMORANDUM **
Jose de Jesus Lopez-Hueda, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
Lopez-Hueda asserts that the BIA violated his right to due process by denying his motion to reopen. Because he offers no argument in support of this assertion, we do not consider it. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996) (issues raised in a brief that are not supported by argument are deemed abandoned).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.